Citation Nr: 1737500	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-31 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status-post fusion (excluding periods when a total disability rating is in effect).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from September 2007 to September 2012.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the RO that, in pertinent part, granted service connection for degenerative disc disease of the lumbar spine, status-post fusion, evaluated as 20 percent disabling effective September 4, 2012.  The Veteran timely appealed for a higher initial rating.

In April 2017, the Veteran and his wife testified during a video conference hearing before the undersigned at the RO.  Also, during the hearing, the undersigned granted the Veteran's request for a 30-day abeyance to submit additional documentary evidence.  This evidence, which has been added to the record, consists of an April 2017 Disability Benefits Questionnaire (DBQ) completed by a VA nurse practitioner at the Veteran's request.  The evidence meets the criteria of 38 U.S.C.A. § 7105(e) for initial review by the Board.  

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Board notes that the Veteran has put forth statements indicating that he believes his service-connected degenerative disc disease of the lumbar spine, status-post fusion, renders him unemployable.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

FINDINGS OF FACT

1.  For the rating period from September 4, 2012, to January 25, 2016, the Veteran's degenerative disc disease of the lumbar spine, status-post fusion, is shown to be manifested by forward flexion of the thoracolumbar spine beyond 30 degrees; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

2.  For the rating period from January 26, 2016, the Veteran's degenerative disc disease of the lumbar spine, status-post fusion, is shown to be manifested by forward flexion of the thoracolumbar spine to 30 degrees, an inability to perform straight leg raising, and with additional functional loss due to pain and limited motion; ankylosis, incapacitating episodes, and doctor-prescribed bed rest are not demonstrated.

3.  Service connection is in effect for sleep apnea, rated as 50 percent disabling; for degenerative disc disease of the lumbar spine, status-post fusion, now rated as 40 percent disabling; for a trauma-related or stressor-related disorder, rated as 30 percent disabling; for degenerative arthritis of cervical spine, rated as 20 percent disabling; for radiculopathy of the right lower extremity and of the left lower extremity, each rated as 20 percent disabling; for patellar subluxation of left knee, rated as 10 percent disabling; for patellofemoral syndrome of left knee, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; for surgical scars, rated as 10 percent disabling; and for limited extension of the left knee, for bilateral hearing loss, for right inguinal hernia, for left epididymal cyst, for post-operative epididymectomy residuals, and for meralgia paresthetica of each lower extremity-each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 80 percent from September 4, 2012, and 90 percent from August 28, 2014 (excluding periods when a total disability rating is in effect).  

4.  The Veteran has not worked full-time since 2007; he reportedly has work experience in landscaping and as a fork lift operator. 

5.  As of January 26, 2016, the combined effect of service-connected disabilities prevents the Veteran from obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  For the period from September 4, 2012, to January 25, 2016 (excluding periods when a total disability rating is in effect), the criteria for a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status-post fusion, are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).

2.  For the period from January 26, 2016 (excluding periods when a total disability rating is in effect), the criteria for a 40 percent, but no higher, evaluation for degenerative disc disease of the lumbar spine, status-post fusion, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242-5243 (2016).

3.  For the period from January 26, 2016 (excluding periods when a total disability rating is in effect), the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by August 2013 and February 2014 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Each of the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to each of his claims have been obtained, to the extent possible. The RO has obtained the Veteran's service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

During the hearing the undersigned clarified the issues, explained the concepts of higher evaluations, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The actions of the undersigned supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).  Moreover, joint testing is to be conducted on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

Diagnostic Code 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under that code, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

A 10 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and there are occasional incapacitating exacerbations.  The 10 and 20 percent evaluations based on X-ray evidence may not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or, more appropriately in this case, the 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether a Veteran is entitled to separate ratings for different problems or residuals of an injury, without violating the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with the symptomatology of the other conditions.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Here, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of back pain and radiating pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is competent to describe his symptoms and their effects on employment and daily activities.

Service connection has been established for degenerative disc disease of the lumbar spine, status-post fusion.  The RO have evaluated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242, pertaining to degenerative arthritis of the spine; and under 38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to sciatic nerve involvement.

Rating Criteria for Thoracolumbar Spine

Spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2016). 

Intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the General Rating Formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under Diagnostic Code 5243, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months. A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes. 

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

In general, the rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

Analysis

Historically, the Veteran reported the onset of low back pain in active service in 2008.  Following his deployment to Iraq in 2009, his condition worsened.  The report of a VA (contract) pre-discharge examination in December 2011 revealed that the Veteran had undergone a disc fusion in March 2011, and that a physician at the time recommended bed rest.  The Veteran reportedly could not perform his current job or play sports; could not lift, bend, twist, run, jump, or sit for long periods of time; and could not stand, walk, or lay down for prolonged periods of time.  Clinical findings revealed reduced ranges of motion with pain and scars, and MRI scans revealed degenerative arthritic changes.  A Physical Evaluation Board found the Veteran physically unfit for duty in June 2012, and subsequently he separated from active service.

VA records, dated in March 2013, show complaints of chronic low back pain with radiculopathy of bilateral lower extremity.  The Veteran reported difficulties with walking, standing, or sitting for prolonged periods. Records show that a lumbosacral support brace was then ordered.

The Veteran underwent a VA examination in August 2014 for purposes of determining the current severity of his thoracolumbar spine disability.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported the L4-L5 fusion surgery in April 2011, and that he continued to have symptoms.  He reported having multiple epidural steroid injections, and that a permanent spinal cord stimulator was placed in July 2013.  Despite these interventions, he continued to have constant pain with exacerbations once a week.  Current examination revealed localized tenderness.  There were no signs or symptoms due to radiculopathy.

Ranges of motion of the thoracolumbar spine in August 2014 were to 80 degrees on flexion, with pain from 75 degrees; to 20 degrees on extension, with pain from 15 degrees; to 20 degrees on lateral bending to the right and to the left, with pain from 15 degrees; and to 20 degrees on lateral rotation to the right and to the left, with pain from 15 degrees.  The combined range of motion was 180 degrees.  Factors contributing to functional loss of the thoracolumbar spine included less movement than normal, and pain on movement. There was no additional limitation in ranges of motion of the thoracolumbar spine following repetitive-use testing. The examiner could not determine any additional functional loss due to flare-ups, without resorting to speculation.  Motor power was 5/5 in both lower extremities, and no gross sensory deficit was demonstrated.  Deep tendon reflexes were within normal limits.  The Veteran reported no bowel or bladder problems.  The Veteran did not use any assistive devices for walking.  Diagnostic testing revealed arthritis.

Private records show that the Veteran underwent additional surgical procedures in January 2016 for spinal fixation of L3-L4; and that he was released to normal activities, without restriction, in April 2016.

In April 2017, the Veteran testified that he had back spasms all the time; and that he spent a lot of time in bed because either he was depressed or his low back disability did not allow him to do anything.  He testified that he used a back brace and a TENS (transcutaneous electrical neuromuscular stimulation) unit; and that his symptoms worsened, and that he underwent another disc fusion in January 2016.  The Veteran testified that he had not been back to school since the surgery, and had not established regular care for his low back disability since then.

The report of an April 2017 VA examination included diagnoses of degenerative disc disease with lumbar spinal fusion of L3-L4-L5, and bilateral lower extremity radiculopathy.  The examiner reviewed the claims file and noted the Veteran's medical history.  The Veteran reported the recent spinal fusion surgery in January 2016, and reported that he remained in "a lot of pain unable to do anything."  He reportedly took medication daily, and reported daily pain at rest at Level 4 or 5 on a 10-point scale; and indicated that anything like walking or sitting for too long increased his pain to Level 7 or 8.  He reported daily flare-ups, if walking or sitting for extended periods; and reported that he was unable to bend and lift, or to stand and walk for extended periods of time. 

Ranges of motion of the thoracolumbar spine in April 2017 were to 30 degrees on flexion, to 10 degrees on extension, to 15 degrees on lateral bending to the right and to the left, and to 20 degrees on lateral rotation to the right and to the left.  Pain was noted throughout the ranges of motion; and the examiner opined that the Veteran's very limited flexion, extension, lateral bending, and rotation contributed to functional loss.  The combined range of motion was 110 degrees.  There was no additional loss of function after repetitive-use testing.  The examiner noted guarding of the thoracolumbar spine, which did not result in an abnormal gait or abnormal spinal contour.  There also was evidence of pain with weight-bearing, and evidence of localized tenderness.  

Motor power was 5/5 in both lower extremities, and no gross sensory deficit was demonstrated.  The Veteran was unable to perform straight leg raising.  The Veteran reported some radicular pain.  The examiner noted moderate intermittent pain, moderate paresthesia, and moderate numbness in each lower extremity; and involvement of the femoral nerve and sciatic nerve.  The severity of radiculopathy in each lower extremity was described as moderate.  Deep tendon reflexes were absent at both knees, and hypoactive at the right ankle.  The Veteran reported no bowel or bladder problems.  The examiner noted surgical scars on the Veteran's mid-lower back; and indicated that the scars were neither painful nor unstable, and that they covered a total area less than 39 square centimeters.  A 50 percent loss of disc height also was noted of the lower thoracic spine.  

For the Rating Period Prior to January 26, 2016 (excluding 
periods when a total disability rating is in effect)

In this case, the Veteran's degenerative disc disease of the lumbar spine, status-post fusion, has been evaluated based upon limited motion and functional impairment.  The current evaluation contemplates motion that is greater than 30 degrees on flexion.  

Prior to the Veteran's second spinal fusion on January 26, 2016, the evidence shows that the Veteran can flex his thoracolumbar spine beyond 30 degrees.  A 40 percent evaluation requires flexion to 30 degrees or less.  Higher evaluations may be assigned for ankylosis, but the Veteran retains lower back motion, and thus does not have ankylosis.  He, therefore, does not meet the criteria for an initial disability rating in excess of 20 percent under the general rating formula.  38 C.F.R. §§ 4.7, 4.21.

Nor is there evidence of doctor-prescribed bed rest or incapacitating episodes having a total duration of at least four weeks in any 12-month period to warrant a higher disability rating.

Here, under the general rating formula, the orthopedic component of the Veteran's degenerative disc disease of the lumbar spine, status-post fusion, warrants no more than the currently assigned 20 percent evaluation prior to January 26, 2016.  While the Veteran indicates that the symptomatology associated with his service-connected disability is severe at times and that he experiences weekly flare-ups, the objective findings consistently do not show that his disability meets the criteria for a higher evaluation; and the Board concludes that those findings outweigh his lay assertions regarding severity.

In this regard, the Board has considered the Court's holding in Deluca.  Although findings do not reveal that ranges of motion were additionally limited following repetitive testing, the August 2014 examiner could not determine any additional functional loss due to flare-ups. However, such impaired function still does not satisfy the criteria for an initial disability rating in excess of 20 percent for a disability of the spine.  Thus, even with consideration of increased pain during flare-ups, the rating criteria applied take into account pain and other symptoms.

The Veteran's reported symptoms have been considered, and they support the currently assigned evaluation prior to January 26, 2016.  The evidence as a whole does not show that the criteria for a higher initial rating are approximated.  For these reasons, the Board concludes that an initial rating in excess of 20 percent is not warranted based on functional loss due to pain and other symptoms as contemplated by Deluca.

Thus, the weight of the evidence is against the grant of an initial rating in excess of 20 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).

For the Rating Period from January 26, 2016 (excluding 
periods when a total disability rating is in effect)

Here, the Board finds the most probative evidence of record to be the report of the most recent VA examination, which shows that the Veteran could flex his thoracolumbar spine to 30 degrees.  Painful motion is noted.  Additional functional loss is demonstrated, as the Veteran is unable to perform straight leg raising because of pain.  There is no ankylosis of the thoracolumbar spine.  The evidence shows that the combined range of motion of the thoracolumbar spine is limited to 110 degrees.  There have been no incapacitating episodes.  The April 2017 VA examiner found functional impairment due to the Veteran's "very limited" flexion, extension, lateral bending, and rotation.  Computed tomography revealed a 50 percent loss of disc height of the lower thoracic spine.  Given the specific clinical findings of flexion limited to 30 degrees and demonstrated functional loss, the Board finds that the criteria for a 40 percent rating are met for the rating period from January 26, 2016 (excluding periods when a total disability rating is in effect), under the general rating formula.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2016).

The evidence is against the award of a disability rating in excess of 40 percent at any time, based on orthopedic findings.  The Board notes that his thoracolumbar spine disability has been assigned the maximum evaluation based upon limited motion and functional impairment.  A 40 percent evaluation contemplates motion that is 30 degrees or less, to include no motion.  See Johnston, (citation omitted).  Therefore any additional examination to comply with the requirements of 38 C.F.R. § 4.59 for proper measurement of painful motion are not warranted. Moreover, spinal disabilities do not have an undamaged joint for comparison purposes.  See Correia, 28 Vet. App. at 170.
  
Credible evidence of unfavorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having for a total duration of at least six weeks during a 12-month period have not been demonstrated.  While the Veteran reportedly spends a lot of time in bed, he reported no incapacitating episodes at the recent examination.  

For the foregoing reasons, the Board finds that the evidence is in favor of a 40 percent, but no higher, evaluation for degenerative disc disease of the lumbar spine, status-post fusion, from January 26, 2016 (excluding periods when a total disability rating is in effect).

Radiculopathy

In addition, the Veteran has described some sensory deficits.  The Board finds the Veteran's statements to be credible.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Accordingly, by rating decision in October 2013, the RO granted service connection and assigned a separate disability rating of 10 percent for radiculopathy of the left lower extremity, effective April 3, 2013; and by rating decision in June 2017, the RO granted service connection and assigned a separate disability rating of 20 percent for radiculopathy of the right lower extremity, and increased the disability rating to 20 percent for radiculopathy of the left lower extremity-each effective April 12, 2017.  Staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disabilities exhibit symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is competent to describe radiating pain and numbness in the lower extremities, which have been confirmed on neurological testing by the April 2017 examiner.  Here, there is no indication of moderately severe incomplete paralysis of the sciatic nerves at any time to warrant even higher evaluations.  

Scars

By rating decision in September 2012, the RO granted service connection and assigned a 0 percent (noncompensable) disability rating for surgical scars, status-post fusion, effective September 4, 2012; and, by rating decision in December 2016, the RO increased the disability rating to 10 percent for surgical scars, residuals of lumbar spine fusion, effective January 26, 2016.  

A scar at a location other than the head, face, or neck that is deep or that causes limitation of motion would have to have an area exceeding 6 square inches (39 square centimeters) to warrant a 10 percent rating, 12 square inches (77 square centimeters) to warrant a 20 percent rating, 72 square inches (465 square centimeters) to warrant a 30 percent rating, or 144 square inches (929 square centimeters) to warrant a 40 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one that is associated with underlying soft tissue damage. See 38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1). 

Pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; and five or more scars that are unstable or painful warrant a 30 percent rating.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, (Note 3). 

Pursuant to Diagnostic Code 7805, disabling effects not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, and 7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805. 
 
In August 2014, the Veteran specifically denied symptoms from his surgical scars.  Since then, no examiner has found three or more scars on the Veteran's lumbar spine that were tender or painful, or that caused any functional impairment to warrant a disability rating in excess of the currently assigned 10 percent rating, from January 26, 2016, on the basis of scars under 38 C.F.R. § 4.118, Diagnostic Codes 7804 or 7805.  

Disability Ratings

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record.)

III.  TDIU Benefits

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the Veteran has completed two years of college education, and has had no additional education and training.  He reportedly last worked as a forklift operator full-time in 2007.

Service connection is currently in effect for sleep apnea, rated as 50 percent disabling; for degenerative disc disease of the lumbar spine, status-post fusion, now rated as 40 percent disabling; for a trauma-related or stressor-related disorder, rated as 30 percent disabling; for degenerative arthritis of cervical spine, rated as 20 percent disabling; for radiculopathy of the right lower extremity and of the left lower extremity, each rated as 20 percent disabling; for patellar subluxation of left knee, rated as 10 percent disabling; for patellofemoral syndrome of left knee, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; for surgical scars, rated as 10 percent disabling; and for limited extension of the left knee, for bilateral hearing loss, for right inguinal hernia, for left epididymal cyst, for post-operative epididymectomy residuals, and for meralgia paresthetica of each lower extremity-each rated as 0 percent (noncompensable) disabling.  The combined disability rating is 80 percent from September 4, 2012, and 90 percent from August 28, 2014 (excluding periods when a total disability rating is in effect).  Hence, the Veteran meets the threshold percentage requirements for consideration of a TDIU.

The remaining issue, then, is whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment.  

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

In terms of functional impairment, a February 2013 VA examiner indicated that the service-connected bilateral femoral cutaneous nerve inguinal impingement (also called meralgia paresthetica) is described as moderate; and does not impact the Veteran's ability to work.

In March 2013, the Veteran reported being a full-time student as a mechanical engineer. 

The report of an August 2014 VA thoracolumbar spine examination also reveals that the Veteran was a full-time student; and indicates that he can only lift objects that are ten pounds or less, due to pain.  The Veteran cannot lift heavy objects due to moderate-to-severe low back pain.  Prolonged driving and standing made his pain worse.  The August 2014 VA examiner opined that the Veteran would have moderate limitation in securing and maintaining physical employment; and would have only mild limitation in securing and maintaining sedentary employment.

Another VA examiner in August 2014 opined that the Veteran's service-connected cervical spine disability does not impact his ability to work.

With regard to the Veteran's service-connected psychiatric disability, another VA examiner in August 2014 opined that the Veteran is considered to be employable, with no more than mild limitations.  The VA examiner noted that the Veteran is a full-time college student, and maintains a grade point average of 3.45.

In October 2016, a VA examiner opined that the Veteran's service-connected scars do not impact his ability to work.

In April 2017, the Veteran testified that he was a vehicle mechanic in active service and that he worked on "Bradley fighting vehicles."  He also testified that his occupational skills, primarily, in the past were all physical; and that he did everything from landscaping to working in a warehouse, and to working at a car wash.  The Veteran testified that he is not supposed to drive when taking certain prescribed medication for his service-connected low back disability, which usually he took at least once per day.  The Veteran also testified that, since his recent surgery in January 2016, he has not been back to school.

The report of an April 2017 VA examination reveals diagnoses of degenerative disc disease with lumbar spinal fusion L3-L4-L5, and bilateral lower extremity radiculopathy.  The VA examiner opined that the service-connected degenerative disc disease of the lumbar spine, status-post fusion, does impact the Veteran's ability to work.  The VA examiner explained that the Veteran is unable to bend, lift, walk, or sit or stand for extended periods of time.   

The report of a May 2017 VA examination reflects that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  His symptoms include depressed mood, anxiety, and chronic sleep impairment.

Here, the Board finds that none of the VA examiners has described total occupational impairment due to the Veteran's service-connected disabilities.  That is evidence that must be considered.

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  To this extent, his statement is of probative value.  Significantly, the Board finds that the Veteran's physical limitations due to degenerative disc disease of the lumbar spine, status-post fusion, have been corroborated by VA examiners.  The record further reflects significant disability due to his anxiety and depression.  The record also reflects that the Veteran no longer attends school, following the January 2016 surgery.

Here, the overall evidence demonstrates that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service-connected disabilities alone, following the January 2016 surgery.  At that time the Veteran no longer was able to attend his college classes.  In reaching this decision, the Board has resolved all doubt in favor of the Veteran.  

Furthermore, because the TDIU is not based upon a single disability, the issue of special monthly compensation is not raised by the record.  Specifically, the Veteran does not have a single 100 percent evaluation.


ORDER

For the period from September 4, 2012, to January 25, 2016, an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status-post fusion, is denied.

For the period from January 26, 2016 (excluding periods when a total disability rating is in effect), a disability rating of no more than 40 percent for degenerative disc disease of the lumbar spine, status-post fusion, is allowed, subject to the regulations governing the award of monetary benefits.

For the period from January 26, 2016 (excluding periods when a total disability rating is in effect), the claim of entitlement to a TDIU is granted.





____________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


